                                 Case 3:18-cv-00240-LRH-CLB Document 84 Filed 07/08/20 Page 1 of 3



                            1    DENNIS M. PRINCE
                                 Nevada Bar No. 5092
                            2    KEVIN T. STRONG
                                 Nevada Bar No. 12107
                            3    PRINCE LAW GROUP
                                 10801 W. Charleston Boulevard
                            4    Suite 560
                                 Las Vegas, Nevada 89135
                            5    Tel: (702) 534-7600
                                 Fax: (702) 534-7601
                            6    -AND-
                                 MICHAEL W. QUADE (Pro Hac Vice)
                            7    QUADE & ASSOCIATES, a PLC
                                 3377 Carmel Mountain Road
                            8    Suite 150
                                 San Diego, California 92121
                            9    Attorneys for Plaintiff
                                 Alexander “Sasha” Ries, a minor,
                            10   by and through his Guardian Ad Litem
                                 Michael Ries
                            11
                                                      UNITED STATES DISTRICT COURT
                            12
                                                             DISTRICT OF NEVADA
                            13

                            14
                                 ALEXANDER “SASHA” RIES, a minor, by         CASE NO. 3:18-CV-00240-LRH-CLB
                            15   and through his Guardian Ad Litem,
                            16   Michael Ries,

                            17          Plaintiff,                           STIPULATION AND [PROPOSED
                                                                               ORDER TO VACATE COURT-
                            18   vs.                                            ORDERED SETTLEMENT
                            19                                                      CONFERENCE
                                 CARDIFF SPORT TECHNOLOGIES, LLC,
                            20   dba CARDIFF SKATE COMPANY, a
                                 Delaware limited liability company;
                            21   BROOKSTONE STORES, INC., a foreign
                            22   corporation dba BROOKSTONE; DOES 1
                                 through 300, inclusive; ROE
                            23   CORPORATIONS 1 through 300, inclusive,

                            24          Defendants.
                            25

                            26         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff
                                 ALEXANDER “SASHA” RIES, a minor, through his Guardian Ad Litem, Michael Ries,
                            27
                                 through his counsel of record, Dennis M. Prince and Kevin T. Strong of PRINCE LAW
                            28


10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                  Case 3:18-cv-00240-LRH-CLB Document 84 Filed 07/08/20 Page 2 of 3



                            1    GROUP and Michael W. Quade of QUADE & ASSOCIATES, a PLC; Defendant
                            2    CARDIFF SPORT TECHNOLOGIES, LLC dba CARDIFF SKATE COMPANY, through

                            3    its counsel of record, Stephen G. Castronova of CASTRONOVA LAW OFFICES, PC; and

                            4    Defendant BROOKSTONE STORES, INC. dba BROOKSTONE, through its counsel of
                                 record, Joel D. Odou, Susana Santana, and Analise N.M. Tilton, of WOOD, SMITH,
                            5
                                 HENNING & BERMAN LLP, that the Court-Ordered Settlement Conference, currently
                            6
                                 scheduled for July 22, 2020, be vacated.          All parties will participate in a private
                            7
                                 mediation before David Lee of JAMS on July 21, 2020. Therefore, the Court-Ordered
                            8
                                 Settlement Conference is no longer necessary, and the parties respectfully request this
                            9
                                 Court to approve the foregoing stipulation.
                            10
                                 DATED this 7th day of July, 2020.                 DATED this 7th day of July, 2020
                            11
                                 PRINCE LAW GROUP                                  CASTRONOVA LAW OFFICES, PC
                            12

                            13
                                 /s/ Kevin T. Strong                               /s/ Stephen G. Castronova
                            14   DENNIS M. PRINCE                                  STEPHEN G. CASTRONOVA
                                 Nevada Bar No. 5092                               Nevada Bar No. 7305
                            15   KEVIN T. STRONG                                   605 Forest Street
                                 Nevada Bar No. 12107                              Reno, Nevada 89509
                            16   10801 W. Charleston Boulevard                     Attorneys for Defendant
                                 Suite 560                                         Cardiff Sport Technologies, LLC
                            17   Las Vegas, Nevada 89135                           dba Cardiff Skate Company
                                 -AND-
                            18   MICHAEL W. QUADE (Pro Hac Vice)
                                 QUADE & ASSOCIATES, a PLC                         DATED this 7th day of July, 2020
                            19   3377 Carmel Mountain Road
                                 Suite 150                                         WOOD, SMITH, HENNING &
                            20   San Diego, California 92121                       BERMAN LLP
                                 Attorneys for Plaintiff
                            21   Alexander “Sasha” Ries, a minor,
                                 by and through his
                            22   Guardian Ad Litem Michael Ries                    /s/ Joel D. Odou
                                                                                   JOEL D. ODOU
                            23                                                     Nevada Bar No. 7468
                                                                                   ANALISE N.M. TILTON
                            24        Dated: July 8, 2020.                         Nevada Bar No. 13185
                                                                                   SUSANA SANTANA
                            25        IT IS SO ORDERED.                            Nevada Bar No. 13753
                                                                                   2881 Business Park Court, Suite 200
                            26                                                     Las Vegas, Nevada 89128
                                                                                   Attorneys for Defendant
                            27        ________________________________             Brookstone Stores, Inc. dba Brookstone
                                      UNITED STATES MAGISTRATE JUDGE
                            28
                                                                               2

10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                 Case 3:18-cv-00240-LRH-CLB Document 84 Filed 07/08/20 Page 3 of 3



                            1                                      ORDER
                            2        IT IS SO ORDERED.

                            3        DATED this ____ day of ____________________, 2020.

                            4

                            5
                                                                xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                                             _______________________________________________
                            6                                UNITED STATES MAGISTRATE JUDGE
                            7

                            8

                            9

                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                                                       3

10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
